Title: To James Madison from Peter Minor, 26 September 1818
From: Minor, Peter
To: Madison, James


Dr. Sir
Ridgeway Sept. 26. 1818.
Four years ago I made a small essay in draining, after a manner different from any I had ever heard of or seen practised, the efficacy of which determined me to repeat the experiment this Spring upon a larger scale. I am so entirely satisfied with the success in both cases, that I am induced to communicate the mode to you for the information of our Society.
It may be remarked, that Lands which require to be drained are always rich, & when thoroughly reclaimed by this process are the most productive of any we have. The operation itself is one too, of considerable labour & expense; & where open ditches are relied on this labour & expense becomes in a measure annual, from the necessity of cleaning out with the spade, & treming the banks of weeds, bushes, briars &c. Hence the superior advantages of secret or covered ditches, will be at once perceived, by which not only all this annual labour, but a considerable portion of the best land, occupied by the ditch the bank, & turning lands are saved. The land lost to cultivation by an open ditch with its bank, & the necessary width for turning a plough on each side is not less than from 15. to 20 feet which in many cases is the extent of surface to be reclaimed, to say nothing of the loss of time incured by frequent & short turnings of the plough.
These considerations governed me, in the first experiment I made, the subject of which had been an open ditch for many years running through a piece of flat land, the distance of 300 yards, & conveying the water of a bold & constant spring from the foot of a hill to a River. The expense of cleaning out with the spade, & triming the banks of briars &c. (which before this formed a considerable item in the account of disagreeable & unhealthy Labour) had been incurred for several years, besides the loss of nearly half an acre of the best land.
I determined to save this expense & regain the land by conveying the water subteraneously. For this purpose I opened a new ditch from the River to the head spring two feet wide & two feet deep, the sides of which were cut down perpendicularly instead of giving them the usual Slope. At the bottom of this ditch, & exactly in the middle of it, I cut a channel six inches wide & 6 inches deep, into which all the water immediately collected. A common grubbing hoe was the instrument used in doing this, but I think a more convenient tool, something like a spade of the proper width could be made in any Blacksmiths shop. This channel however should be made larger or smaller according to the size of the stream to be conducted allowing for the increase of water in wet seasons with a gradual & regular fall. Stones, which were near at hand were then obtained with at least one flat surface & laid side by side across this channel resting upon its two banks at the bottom of the main ditch. The st⟨ones for the first⟩ course should be so long as to bear at least 4 inches on each bank. If they are rough & do not come well together, other stones may be carefully laid on the top so as to cover the openings, & if convenient it will be advantageous to fill the whole ditch with stone, to a point somewhat below the depth of any ploughing that may be contemplated. The work was begun at the upper end, & proceeded downwards that the channel might be cleared, if any obstruction should fall into it. The whole was then covered thickly with straw, & the earth returned. Raming is unnecessary, as the earth will quickly settle to a proper firmness.
Ploughing & other operations of Husbandry have since been carried on over this ditch, as if none existed, & the purpose of draining the land has been compleatly answered. A much frequented road passes over one part of it. It has now stood the test of 4 years under an annual crop, in which time the whole has been twice overflowed by the water from the River for four & twenty hours at a time, & no part of the vent at all injured or obstructed. I consider the work therefore, as done forever, & the expence I conceive to be greatly less than that of any other mode of secret draining. I found that the same Hands could place the stone, & return the earth, in less than half the time, they spent in cutting the ditch. In the northern States where the practice of draining with stone is common, the method is, to set up one course of stone perpendicularly against one side of the ditch and another course leaning against it, forming an ⟨angle of about⟩ 45 degrees. But this is certainly not only more tedious, but it requires a double portion of stone & that too of a particular size & shape to make the channel uniform & sufficient. Arator, a distinguished writer on Agriculture, & one of the first practical Farmers of our State recommends a deep & wide ditch to be filled with brush, covered with straw or leaves & the earth to be returned & ramed; but not to mention the greater labour & expence of this process, it is certain that this work must in time decay, and should therefore only be resorted to, where stone cannot be procured. In our hilly country, stone is generally abundant, & in many places so much so, as greatly to impede the operations of the Farmer. By converting it to the use I have mentioned, he would find his hills freed from a troublesome annoyance, and his wet lands reclaimed to cultivation by the same operation. With Great Respect, Yours.
P Minor
